               Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 1 of 12




 1
     Beth Findsen, AZ #023205
 2   PRICE LAW GROUP, APC
     8245 North 85th Way
 3   Scottsdale, AZ 85258
 4   T: 818-600-5575
     F: 818-600-5475
 5   beth@pricelawgroup.com
     Attorneys for Plaintiff
 6
     Betty Jo Lopez & Guillermo Isidoro
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                    FOR THE DISTRICT OF ARIZONA
10
11   Betty Jo Lopez and Guillermo Isidoro,              Case No.
12
                      Plaintiffs,                       COMPLAINT AND DEMAND FOR
13                                                      JURY TRIAL
                vs.
14                                                         1. 15 U.S.C. § 2301 et seq.
15   Autonation, Inc., and Nissan                          2. Breach of Warranty (A.R.S. §
     Motor Acceptance Corporation,                            47 et seq.)
16   And Protective Asset Protection                       3. Fraudulent Misrepresentation
                  Defendants.                              4. Negligent Misrepresentation
17
18
19                       COMPLAINT AND DEMAND FOR JURY TRIAL
20        COMES NOW, Betty Jo Lopez (“Ms. Lopez”) and Guillermo Isidoro (“Mr. Isidoro”)
21   (collectively “Plaintiffs”), through their attorneys, bring this Complaint and Demand for
22   Jury Trial (“Complaint”) against AutoNation, Inc. (“AutoNation”), Nissan Motor

23   Acceptance Corporation (“NMAC”), and Protective Asset Protection (“Protective”)

24   (collectively “Defendants”). Plaintiffs, for their Complaint, allege as follows upon personal
     knowledge as to their own acts and experiences, and, as to all other matters, upon
25
     information and belief, including investigation conducted by her attorney.
26
     //
27
                                                  -1-
28
                             COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 2 of 12



                                          INTRODUCTION
 1
            1.       Plaintiffs’ first cause of action is based upon the Magnuson-Moss Warranty
 2
     Act (“MMWA”), 15 U.S.C. § 2301 et seq. The MMWA is a federal statute which dictates
 3
     minimum acceptable standards for express warranties on products costing in excess of ten
 4
     dollars. In relevant part, and among other things, the MMWA requires a product warrantor
 5
     to provide a remedy for a warranted product’s defense, to do so at no cost to the consumer,
 6   and to do so within a reasonable period of time.
 7          2.       Plaintiffs’ second cause of action is based upon the Defendants’ breach of
 8   express warranty, as defined by the Uniform Commercial Code, adopted by Arizona at
 9   A.R.S. § 47 et seq.
10          3.       Plaintiffs’ third cause of action is based upon Defendant AutoNation’s and
11   NMAC’s fraudulent misrepresentation regarding the condition of a 2015 Nissan NV

12   vehicle and the agreed upon express warranty.

13          4.       Plaintiffs’ fourth cause of action is based upon Defendant AutoNation’s and
     NMAC’s negligent misrepresentation regarding the condition of a 2015 Nissan NV
14
     vehicle and the agreed upon express warranty.
15
                                   JURISDICTION AND VENUE
16
            5.       The District Court has diversity jurisdiction over these claims pursuant to
17
     28 U.S.C. § 1332 in that the parties to the suit are diverse and the amount in controversy
18
     exceeds the sum of $75,00.00.
19
            6.       The District Court has federal question jurisdiction over these claims
20   pursuant to 28 U.S.C. § 1331 in that at least one of the Plaintiffs claims arises as a private
21   right of action created under a federal statute, specifically the Magnuson-Moss Warranty
22   Act (“MMWA”), 15 U.S.C. § 2301 et seq.
23          7.       The District Court has supplemental jurisdiction over these claims pursuant
24   to 28 U.S.C. § 1367 in that acts and omissions which implicate the state and common law
25   claims constitute the same case or controversy as Plaintiffs’ claims under the MMWA.
26          8.       Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

27   substantial part of the events or omissions giving rise to the claim occurred in this District.
                                                   -2-
28
                            COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 3 of 12



            9.       Defendant transacts business in this district, as such personal jurisdiction is
 1
     established.
 2
                                                PARTIES
 3
            10.      Plaintiff Betty Jo Lopez is a natural person residing in Maricopa county,
 4
     Arizona.
 5
            11.      Plaintiff Guillermo Isidoro is a natural person residing in Maricopa county,
 6   Arizona.
 7          12.      Defendant AutoNation, Inc. is a national vehicle dealership incorporated in
 8   the state of Delaware with its corporate headquarters located at 200 SW 1st Avenue Fort
 9   Lauderdale, Florida 33301.
10          13.      Defendant Nissan Motor Acceptance Group is a wholly own subsidiary of
11   Nissan North America, Inc. which is incorporated in the state of California with its

12   principle executive offices located at 990 W 190th St., Torrance, California 90502.

13   NMAC is a captive finance company established to support the vehicle sales of Nissan
     North America, Inc. NMAC provides financing for Nissan vehicles.
14
            14.      Defendant Protective Asset Protection, also known as “Asset Protection
15
     Division,” is a business segment of Protective Life Corporation. According to their
16
     website, Protective Life Corporation “Protective Life Corporation has been providing F&I
17
     solutions for the automotive industry since 1962…” serving “…dealerships in the
18
     automotive, RV, powersports and marine industries…” About Us, Protective Asset
19
     Protection,    https://www.protectiveassetprotection.com/Our-Company/About-Us             (last
20   visited Jan. 30, 2020). Protective Life Corporation is incorporated in the State of Delaware
21   with its principle executive offices located at 2801 Highway 280 South Birmingham,
22   Alabama 35223.
23                                       FACTUAL ALLEGATIONS
24
            15.      On or about August 21, 2015, Plaintiffs purchased a 2015 Nissan NV (VIN#
25
     5BZAF0AA8FN850027) (“Vehicle”) from Defendant AutoNation.
26
            16.      Plaintiffs financed the Vehicle with a loan from Defendant NMAC obtained
27
                                                    -3-
28
                            COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 4 of 12



     through Defendant AutoNation.
 1
            17.      The Nissan NV model is an oversized passenger van capable of transporting
 2
     twelve people.
 3
            18.      Plaintiffs specifically purchased the Nissan NV model due to their need to
 4
     transport the large number of children that plaintiffs foster.
 5
            19.      It was important to Plaintiffs that the Vehicle be equipped with a functioning
 6
     air condition system (“AC”) due to the fact that they transport foster children in the
 7   Phoenix metro area where a vehicle without functioning AC can be a health hazard to
 8   children.
 9          20.      At the time of the sale, AutoNation represented to Plaintiffs that the Vehicle
10   was equipped with a functioning air conditioning system (“AC”).
11          21.      AutoNation’s sales agent sold Plaintiffs the following warranty coverage
12   products:

13                a. DentGuard Paintless Dent Repair Service Agreement

14                b. PermaPlate Appearance And/Or Windshield Protection Product Guarantee
                  c. AutoNation Tire & Wheel Protection/Roadside Assistance Service Contract
15
                  d. AutoNation Theft Protection Program Limited Warranty Agreement
16
            22.      AutoNation also sold Plaintiffs a 60 month/999,000 mile Vehicle Increased
17
     Protection Plan “Gold” (the “Warranty”).
18
            23.      Defendant Protective provided the Warranty product sold by AutoNation,
19
     and the Warranty was financed through the NMAC loan.
20
            24.      The Warranty expressly set forth the list of components and systems
21   covered. Included in this list was “18. Air Conditioning: Receiver-dryer/accumulator; air
22   ducts; expansion valve/orifice tube; suction throttling/POA valve and tube air
23   conditioning control panel and control module; seals and gaskets.”
24          25.      AutoNation’s sales agent heavily impressed upon Plaintiff Betty Jo Lopez
25   that the Warranty, which would add approximately $200 to her monthly payment, would
26   have the effect of allowing her to bring the vehicle to the service station and receive free
27
                                                   -4-
28
                            COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 5 of 12



     repairs on any covered item.
 1
            26.     Plaintiffs relied upon the representations made by AutoNation’s sales agent
 2
     and purchased the Warranty, under the fully justified impression that AutoNation and
 3
     Protective would honor the terms of the Warranty.
 4
            27.     Upon information and belief, NMAC complied with 16 CFR § 433.2 by
 5
     including either of the following notices in its financing contract with Plaintiff:
 6
                  a. NOTICE
 7                        ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS
 8                        SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE
 9                        DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS
10                        OR SERVICES OBTAINED PURSUANT HERETO OR WITH
11                        THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE
12                        DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE

13                        DEBTOR HEREUNDER

14                b. NOTICE
                          ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS
15
                          SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE
16
                          DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS
17
                          OR SERVICES OBTAINED WITH THE PROCEEDS HEREOF.
18
                          RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
19
                          EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.
20
            28.     In or around May 2016, The Vehicle’s air condition system began to
21   malfunction. Specifically, the air vents in the rear of the van would not blow cold air.
22          29.     Plaintiffs took the Vehicle to an AutoNation service location where she was
23   charged $100 to “charge” the air conditioning system.
24          30.     The Vehicle’s air condition system continued to malfunction.
25          31.     Throughout the next three years, Plaintiffs attempted multiple times to have
26   AutoNation fix the AC.
27
                                                  -5-
28
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 6 of 12



              32.   Each time, AutoNation charged Plaintiff’s $100.00 to “charge” the air
 1
     conditioning system.
 2
              33.   Each time, the purported “fix” did not cure the air condition system’s
 3
     malfunction and the Vehicle’s rear vents blow warm air almost immediately after
 4
     Plaintiffs took the Vehicle from AutoNation.
 5
              34.   On or about January 9, 2019, Plaintiffs took the Vehicle into AutoNation
 6
     with the same complaint: The Vehicle’s air conditioning system was blowing warm air
 7   out of the back vents.
 8            35.   During this visit, Plaintiff Betty Jo Lopez was told by AutoNation agents
 9   “Blake” and “Ian” that it would cost her $1,000.00 to fix the air conditioning system, and
10   that the Warranty would not cover the expense.
11            36.   After spending nearly three years attempting to allow AutoNation and
12   Protective to honor the Warranty, Plaintiffs were forced to resort to legal action.

13            37.   On or about August 21, 2019, Plaintiffs, through counsel, sent via certified

14   mail a letter to Defendant AutoNation detailing the above allegations and including an
     offer of settlement.
15
              38.   Defendant AutoNation declined to respond to Plaintiffs’ settlement offer,
16
     constituting a refusal to accept such pursuant to Plaintiffs’ letter.
17
              39.   As a result of Defendants actions, Plaintiffs have suffered actual damages in
18
     the form of lost vehicle value, lost vehicle usability, AutoNation repair charges for the air
19
     condition system that should have been covered under the warranty, and monies utilized
20
     to retain counsel in an attempt to settle without the need for judicial intervention.
21            40.   Furthermore, Plaintiffs have suffered emotional damages in the form of
22   mental pain and anguish, frustration, worry, headaches, distraction, and sleepless nights
23   due to being defrauded into purchasing an expensive warranty that Defendants refused to
24   honor.
25
26
27
                                                   -6-
28
                            COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 7 of 12



       COUNT I: Magnuson-Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301 et seq
 1
                                  AutoNation, NMAC, & Protective
 2
            41.      Plaintiff’s incorporate the foregoing paragraphs as if fully set forth herein.
 3
            42.      “The Magnuson-Moss Warranty Act creates a federal private cause of action
 4
     for a warrantor's failure to comply with the terms of a written warranty: ‘[A] consumer
 5
     who is dam-aged by the failure of a . . . warrantor . . . to comply with any obligation . . .
 6
     under a written warranty . . . may bring suit for damages and other legal and equitable
 7   relief . . . in an appropriate district court of the United States . . . .’” Milicevic v. Fletcher
 8   Jones Imps., Ltd., 402 F.3d 912, 917 (9th Cir. 2005) (quoting 15 U.S.C. § 2310(d)(1)(B)).
 9          43.      “As defined in the Magnuson-Moss Warranty Act, a written warranty is a
10   writing made by the supplier of a product relating to the nature of the material or
11   workmanship of the product, which warranty promises that the product is defect free or
12   will meet a certain level of performance for a given period of time, or a writing in which

13   the supplier agrees to refund, repair, replace, or take other remedial action in the

14   event that the product fails to meet its specifications. Id. at 919 (citing 15 U.S.C. §
     2301(6)) (emphasis added).
15
            44.      Defendants AutoNation and Protective provided to Plaintiffs a written
16
     warranty which expressly covered the air conditioning system.
17
            45.      Defendants AutoNation and Protective violated the MMWA by repeatedly
18
     failing to comply with their obligations under the written warranty. Specifically by
19
     charging Plaintiffs $100.00 a visit to “charge” the air condition system, which was under
20
     the Warranty.
21          46.      As a result of their violations, Defendants are liable to Plaintiff for
22   “damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1).
23          47.      Furthermore, Defendants are liable for Plaintiff’s reasonable attorney’s fees.
24   Milicevic, 402 F.3d at 919 (“[T]he Magnuson-Moss Warranty Act gives courts discretion
25   to award "reasonable" attorneys' fees "based on actual time expended.") (citing 15 U.S.C.
26   § 2310(d)(2)).
27
                                                    -7-
28
                            COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 8 of 12



            48.    NMAC’s compliance with 16 CFR § 433.2 (“the Holder Rule”) by including
 1
     the appropriate contract language in its financial agreement renders NMAC liable to
 2
     Plaintiffs for all claims asserted against AutoNation.
 3
                  COUNT II: Breach of Express Warranty (A.R.S. § 47 et seq.)
 4
                                AutoNation, NMAC, & Protective
 5
            49.    Plaintiff’s incorporate the foregoing paragraphs as if fully set forth herein.
 6
            50.    In Arizona, “[a]n express warranty is created if four elements are met: (1)
 7   any affirmation of fact; (2) made by the seller to the buyer; (3) which relates to goods; and
 8   (4) becomes part of the basis of the bargain. Raatz v. Dealer Trade Inc., 261 F. Supp. 3d
 9   997, 1000 (D. Ariz. 2017) (citing A.R.S. § 47-2313).
10          51.    Defendants AutoNation and Protective, through the written agreement,
11   made an affirmation guaranteeing repair of the air conditions system to Plaintiffs.
12   Plaintiffs relied upon this affirmation in making the decision to pay consideration for the

13   warranty product.

14          52.    Defendants AutoNation and Protective violated the express warranty by
     repeatedly failing to comply with their obligations clearly set out by the warranty
15
     agreement.
16
            53.    As a result of their violations, Defendants AutoNation and Protective are
17
     liable to Plaintiffs for actual, incidental, and consequential damages. Id. at 1002 ("[T]he
18
     measure of damages for breach of warranty is the difference at the time and place of
19
     acceptance between the value of the goods accepted and the value they would have had if
20
     they had been as warranted, unless special circumstances show proximate damages of a
21   different amount. In a proper case any incidental and consequential damages under § 47-
22   2715 may also be recovered.") (citing A.R.S. § 47-2714).
23          54.    Under Arizona law, “[i]n any contested action arising out of a contract, […]
24   the court may award the successful party reasonable attorney’s fees.” A.R.S. § 12-341.01.
25   “Successful” is defined under the statute to include a party who extends a written
26   settlement offer that is rejected and who obtains a final judgment that is equal or more
27
                                                  -8-
28
                          COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 9 of 12



     favorable than the original written offer. Id.
 1
            55.    In the event that Plaintiffs obtain a final judgment regarding breach of
 2
     warranty equal or more favorable than the settlement offered in their Defendant
 3
     AutoNation is liable for Plaintiffs reasonable attorney’s fees due to its failure to respond
 4
     to Plaintiff’s August 21, 2019 offer of settlement.
 5
            56.    NMAC’s compliance with 16 CFR § 433.2 (“the Holder Rule”) by including
 6
     the appropriate contract language in its financial agreement renders NMAC liable to
 7   Plaintiffs for all claims asserted against AutoNation.
 8                          COUNT III: Fraudulent Misrepresentation
 9                                     AutoNation & NMAC
            57.    Plaintiff’s incorporate the foregoing paragraphs as if fully set forth herein.
10
            58.    “Under Arizona law, fraudulent misrepresentation requires a showing of "a
11
     false material representation made with the speaker's knowledge of its falsity or ignorance
12   of its truth and with the intent that it be acted upon by the listener; the listener's ignorance
13   of its falsity, reliance on its truth, and the right to rely on its truth; and consequent and
14   proximate injury." East v. Symphonic Distribution, No. CV-19-02207-PHX-JJT, 2019
15   U.S. Dist. LEXIS 71286, at *2 (D. Ariz. Apr. 26, 2019) (quoting Dillon v. Zeneca Corp.,
16   202 Ariz. 167, 42 P.3d 598, 603 (Ariz. Ct. App. 2002) (citing Davis v. First Nat'l Bank of
17   Arizona, 124 Ariz. 458, 605 P.2d 37 (Ariz. Ct. App. 1979))).

18          59.    Defendant AutoNation made false material representations to Plaintiffs

19   regarding the condition of the Vehicle’s air conditioning system.
            60.    Defendant AutoNation made false material representations to Plaintiffs
20
     regarding the terms of the express warranty product.
21
            61.    Upon information and belief, Defendant AutoNation had either knowledge
22
     of the falsity, or ignorance of the truth, in making these false representations to Plaintiffs.
23
            62.    Defendant AutoNation made these false representations to Plaintiffs with
24
     the intent that Plaintiffs purchase both the Vehicle and the warranty product.
25
            63.    Plaintiffs had no knowledge of the falsity of Defendant AutoNation’s
26   misrepresentations.
27
                                                      -9-
28
                           COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 10 of 12



            64.    Plaintiffs had the right to rely upon Defendant AutoNation’s representations
 1
     during the course of negotiation for the purchase of the Vehicle and warranty product, and
 2
     in fact did rely upon Defendant AutoNation’s false representations in deciding to purchase
 3
     both the Vehicle and the warranty product.
 4
            65.    As a result of Defendant AutoNation’s intentional false representation
 5
     Plaintiffs have been injured as described in Plaintiff’s Factual Allegations above.
 6
            66.    Under Arizona law, “[i]n any contested action arising out of a contract, […]
 7   the court may award the successful party reasonable attorney’s fees.” A.R.S. § 12-341.01.
 8   “Successful” is defined under the statute to include a party who extends a written
 9   settlement offer that is rejected and who obtains a final judgment that is equal or more
10   favorable than the original written offer. Id.
11          67.    In the event that Plaintiff’s obtain a final judgment regarding fraudulent
12   misrepresentation regarding the contract equal or more favorable than the settlement

13   offered in their Defendant AutoNation is liable for Plaintiffs reasonable attorney’s fees

14   due to their failure to respond to Plaintiff’s August 21, 2019 offer of settlement.
            68.    NMAC’s compliance with 16 CFR § 433.2 (“the Holder Rule”) by including
15
     the appropriate contract language in its financial agreement renders NMAC liable to
16
     Plaintiffs for all claims asserted against AutoNation.
17
                            COUNT IV: Negligent Misrepresentation
18                                 AutoNation & NMAC
19
            69.    Plaintiff’s incorporate the foregoing paragraphs as if fully set forth herein.
20
            70.    “Negligent misrepresentation, as recognized by Arizona law, arises when a
21   party fails to exercise reasonable care and, ‘in the course of . . . [a] transaction in which
22   he has a pecuniary interest, supplies false information for the guidance of others in their
23   business transactions,’ and the recipient justifiably relies on the information to its
24   detriment.” East v. Symphonic Distribution, No. CV-19-02207-PHX-JJT, 2019 U.S. Dist.
25   LEXIS 71286, at *2-3 (D. Ariz. Apr. 26, 2019) (quoting Haisch v. Allstate Ins. Co., 197
26   Ariz. 606, 5 P.3d 940, 944 (Ariz. Ct. App. 2000) (quoting Restatement (second) of Torts
27
                                                  -10-
28
                          COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 11 of 12



     § 552(1), cmt. b (1977))).
 1
            71.    In the course of the sale and financing of the Vehicle, Defendant AutoNation
 2
     falsely represented the vehicle’s condition to Plaintiffs.
 3
            72.    Defendant AutoNation further falsely represented their intent to honor the
 4
     bargained for express warranty.
 5
            73.    Defendants AutoNation intended for, or could reasonably foresee, that
 6
     Plaintiffs would rely on its pre-sale representations.
 7          74.    Defendant AutoNation failed to exercise reasonable care in obtaining or
 8   communicating accurate information in connection with the sale and financing of the
 9   Vehicle to Plaintiffs.
10          75.    Plaintiffs relied on the incorrect and incomplete information Defendant
11   AutoNation provided in the course of the sale of the Vehicle.
12          76.    Plaintiffs’ reliance on the information Defendant AutoNation’s provided to

13   them was justified.

14          77.    Plaintiffs’ justified reliance on the incomplete and incorrect information
     from Defendant AutoNation caused him harm.
15
            78.    For the harm caused by Defendant AutoNation in connection with the sale
16
     and financing of the Vehicle, Plaintiffs are entitled to recover economic and non-economic
17
     damages in an amount to be determined at trial caused by their justified reliance on the
18
     incorrect and incomplete information Defendant AutoNation gave to Plaintiffs.
19
            79.    Under Arizona law, “[i]n any contested action arising out of a contract, […]
20
     the court may award the successful party reasonable attorney’s fees.” A.R.S. § 12-341.01.
21   “Successful” is defined under the statute to include a party who extends a written
22   settlement offer that is rejected and who obtains a final judgment that is equal or more
23   favorable than the original written offer. Id.
24          80.    In the event that Plaintiff’s obtain a final judgment regarding negligent
25   misrepresentation regarding the contract equal or more favorable than the settlement
26   offered in their Defendant AutoNation is liable for Plaintiffs reasonable attorney’s fees
27
                                                  -11-
28
                              COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:20-cv-00234-SPL Document 1 Filed 01/31/20 Page 12 of 12



     due to their failure to respond to Plaintiff’s August 21, 2019 offer of settlement.
 1
 2                                    PRAYER FOR RELIEF
 3
            WHEREFORE, Plaintiffs, Betty Jo Lopez and Guillermo Isido, pray that this Court
 4
     enter Judgment in their favor and against Defendants AutoNation, Inc. and Nissan Motor
 5
     Acceptance Corporation, as follows:
 6
        a. An award of actual damages including any compensatory, incidental, or
 7          consequential damages commensurate with proof at trial for the acts complained of
 8          herein; and
 9      b. Equitable relief finding that the purchase contract was rendered voidable;
10      c. For pre- and post-judgment interest on any amounts awarded herein at the maximum
11          lawful rate from the date of its rendition until paid in full; and,
12      d. For costs, interest and actual reasonable attorneys’ fees pursuant to 15U.S.C.§

13          2310(d)(2) and A.R.S. § 12-341.01; and

14      e. Any and all equitable relief and such other and further relief as this Court deems
            just and proper.
15
16
                                  DEMAND FOR JURY TRIAL
17          Plaintiffs demand trial by jury of all issues so triable.

18
     RESPECTFULLY SUBMITTED this 31st day of January, 2020.
19
20                                                       /s/ Beth Findsen
                                                         Beth Findsen, AZ #023205
21                                                       PRICE LAW GROUP, APC
22                                                       8245 North 85th Way
                                                         Scottsdale, AZ 85258
23                                                       T: 818-600-5575
24                                                       F: 818-600-5475
                                                         beth@pricelawgroup.com
25                                                       Attorneys for Plaintiff
                                                         Betty Jo Lopez and Guillermo Isidoro
26
27
                                                  -12-
28
                          COMPLAINT AND DEMAND FOR JURY TRIAL
